IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TANYA J. MCCLOSKEY, ACTING                : No. 743 MAL 2018
CONSUMER ADVOCATE                         :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Commonwealth Court
                                          :
                                          :
PENNSYLVANIA PUBLIC UTILITY               :
COMMISSION                                :
                                          :
                                          :
PETITION OF: AQUA PENNSYLVANIA            :
WASTEWATER                                :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.